— In a probate proceeding, the appeal is from a decree of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated April 29,1983, which was in favor of the proponent of the will.
Decree affirmed, without costs or disbursements.
Objectants, first cousins of the testatrix, have failed to prove by a fair preponderance of the evidence that the proponent draftsman so overpowered and subjugated the mind of the testatrix that the will in question was not an expression of the testatrix’s intention (see Matter of Klitgaard, 83 AD2d 651). That the sole beneficiary was the proponent’s wife was not indicative of undue influence because the testimonial and documentary evidence demonstrated that she was the most natural object of the testatrix’s bounty; the beneficiary had a virtually lifelong friendship with the testatrix while the objectants had very little contact with her over the years. Furthermore, the testatrix was given several opportunities at the execution of the will to reconsider her bequest without any interference from the proponent or beneficiary. Finally, it does not appear that the testatrix was in a weakened state of mind in the relevant time period. In these circumstances, the will was properly admitted to probate. Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.